DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Appl. Publ. No. 2005/0098090 to Hirota, et al. (hereinafter “Hirota”) in view of U.S. Patent Appl. Publ. No. 2016/0153120 to Hashimoto, et al. (“Hashimoto”). 
Regarding claim 21, Hirota teaches a method for producing a Group III nitride semiconductor (see, e.g., the Abstract, Figs. 1-4, an entire reference), the method comprising:  
feeding a nitrogen-containing gas into a molten mixture of a Group III metal and a flux placed in a furnace; growing a Group III nitride semiconductor on a seed substrate (see, e.g., Figs. 1A-C and ¶¶[0029]-[0043] which teach that a nitrogen-containing gas (3) is fed into a melt (1) comprised of a Group III element such as Ga and a flux such as Na placed in an outer container (22) in order to grow a GaN crystal (4) on a substrate (2)), 
wherein an oxygen concentration of a furnace internal atmosphere is increased to an initial value after a growth initiation temperature of the Group III 
Hirota does not explicitly teach that the oxygen concentration of the furnace internal atmosphere is increased from the initial value in accordance with progress of growing of the Group III nitride semiconductor.  However, in Figs. 1-2 and ¶¶[0048]-[0066] a well as elsewhere throughout the entire reference Hashimoto teaches an analogous method of growing a Group III-nitride seed crystal by the flux method.  In ¶¶[0027]-[0029] Hashimoto teaches that it is difficult to grow a GaN seed crystal that is thick enough for ammonothermal growth since these seeds typically crack on a nitrogen-polar face of the crystal.  A proposed solution to this problem involves degrading the structural quality of the Group III nitride crystal from the nitrogen polar face on a first side (1A) to a second side (1B) by increasing the amount of oxygen in the growth atmosphere during crystal growth.  In this embodiment the structural quality in the Group III nitride crystal is degraded along the growth direction by gradually increasing the oxygen concentration such that the second face (1B) has a low stress which prevents the nitrogen polar face (1A) from cracking.  Thus, when utilizing the flux method of Hirota to produce a GaN seed crystal suitable for the growth of high quality GaN ingots by the ammonothermal method an ordinary artisan would look to the teachings of Hashimoto and would be motivated to increase the oxygen concentration of the furnace atmosphere from an initial value in accordance with progress of growing the Group III nitride semiconductor in order to, for example, inhibit cracking along the nitrogen-polar face (1B).  The prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for producing a Group III nitride semiconductor comprising substituting an internal atmosphere of a furnace by a nitrogen gas; heating the furnace; evacuating the furnace to reduce an oxygen concentration of the furnace to 0.02 ppm or less; installing a crucible including a seed substrate, solid Na, and solid Ga in a reaction chamber; feeding a nitrogen-containing gas to the furnace and adjusting an internal pressure of the furnace to a growth pressure, the oxygen concentration of the furnace being controlled at an initial value of 0.02 ppm or less at the growth pressure; heating the furnace to a growth initiation temperature; controlling the oxygen concentration of the furnace internal atmosphere in a range of 0.02 ppm or less in an initial stage of crystal growth  after the growth initiation temperature is realized; increasing and controlling the oxygen concentration of the furnace internal atmosphere to any value greater than 0.02 ppm and 0.1 ppm or less 
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2005/0098090 to Hirota, et al. (hereinafter “Hirota”) and U.S. Patent Appl. Publ. No. 2010/0078606 to Yamada, et al. (“Yamada”).  In Figs. 1A-C and ¶¶[0029]-[0043] Hirota teaches that a nitrogen-containing gas (3) is fed into a melt (1) comprised of a Group III element such as Ga and a flux such as Na placed in an outer container (22) in order to grow a GaN crystal (4) on a substrate (2).  Then in Example 12 in ¶¶[0068]-[0069] and Table 1 Hirota further teaches that after the melt has reached the desired crystal growth temperature a gas mixture comprising oxygen gas as a dopant is supplied which necessarily elevates the oxygen concentration within the outer container (22).  Then in at least ¶[0088] and ¶[0092] Yamada teaches an analogous method of growing a Group III nitride crystal by the flux method in which the oxygen concentration in the inert purge gas and the nitrogen-containing gas is preferably controlled to less than 1 ppm in order to suppress oxidation of the flux.  However, Hirota and Yamada do not teach or suggest controlling the oxygen concentration of the furnace internal atmosphere in a range of 0.02 ppm or less in an initial stage of crystal growth followed by increasing and controlling the oxygen concentration of the furnace internal atmosphere to within 0.02 to 0.1 ppm during a growth period in order to obtain a Group III nitride semiconductor with no anomalous growth as recited in the context of claim 1.  


Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2 and 4-6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the introduction of new claim 21 necessitated the new grounds of rejection set forth in this Office Action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.